DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 6/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: labeling the sides as “top side”, “front side”, “left side”, “right side”, “bottom side”, “back side”, is considered new matter.  The different sides are relative based on the orientation of the apparatus.  The labeling of each side can be different if the apparatus was turned or flipped a different direction.  There was nothing within the original specification that described the different sides as amended.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 21-22, 24, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by the Applicant’s Admitted Prior Art (AAPA).
Regarding claims 7, 25, AAPA discloses a production macine for producing three-dimensional molded parts on a construction field in a construction space, wherein materials are fed to and removed from the construction field, characterized in that the production machine 300 having multiple sides (figure 2), wherein the production machine is a machine for layered construction of the molded parts and includes a coater 100 (figure 1), the production device includes a construction container 200, 201; and the production machine is configured for receiving the construction container from one of the sides;  and for receiving a supply of a consumable material (in the container) from the same side (figure 2).  
Regarding claim 8, AAPA discloses that the production system comprises a handling device 204 that can be made to engage with the production machine, thereby allowing materials to be fed and/or removed (figure 2).  
Regarding claim 21, AAPA discloses that the one side is a top side (top half of the side) of the production machine (figure 2).  
Regarding claim 22, AAPA discloses that one side is a front side, right side, back side, or left side of the production machine (figure 2).  This is relative and can be any one of these sides depending on the view point of the device. 
Regarding claim 24, AAPA discloses that the supply of the consumable material is provided in a container 200 (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15-17, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA as applied to claims 7, 8, 17, 21 above.
Regarding claim 9, AAPA does not specifically disclose several of the production devices which are jointly operated, and a supply system which charges the several production devices.  However, However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to produce the three dimensional molded parts faster.  It would allow multiple parts to be created at once.
Regarding claims 15-16, AAPA discloses the construction container 200, 201 is removed from the production machine by a handling device via one or more interfaces of the handling device the production device and can be fed and removed via one or more interfaces (figure 2, paragraph 0011-0012).  The AAPA does not specifically disclose using a handling device feeds the container to the machine.  However, to one skilled in the art at the time of the invention it would have been obvious to use the same 
Regarding claim 17, AAPA discloses a handling device 204 is further provided that can be made to engage with the production device, thereby allowing materials to be fed and/or removed (figure 2).  
Regarding claim 18, AAPA does not specifically disclose several of the production devices which are jointly operated, and a supply system which charges the several production devices. However, However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to produce the three dimensional molded parts faster.  It would allow multiple parts to be created at once.
Regarding claims 19-20, AAPA discloses that the materials can be fed and removed in a linear arrangement (figure 2).

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.
Regarding the new drawings and specification, please see the objection above.  The labeling of the drawings as presented is considered new matter.
The Applicant argues that there is no evidence presented in the AAPA that teaches a production machine that receives a consumable material and a construction 
The Examiner disagrees.  As can be seen in figure 2 (AAPA), the construction container and the material are received on the same side. A ‘side’ can be considered left or right of the center of an object.  So, when cutting the device in half, the container and the material are (partially) supplied on the same “side”.  The Applicant needs to further define what a side is referred to.  The Examiner also suggested amending the specification to overcome the objection.  

    PNG
    media_image1.png
    496
    648
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN B SAAD/Primary Examiner, Art Unit 1735